DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Drawings

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the internal gear part being fixed to the motor unit as claimed in claim 5 must be shown or the feature(s) canceled from the claim(s). For the embodiment described in the specification having the internal gear part fixed to the motor unit, the output unit is “a small shaft fixed to the carrier” ([0080]), and the figures do not show the first cylindrical portion of the carrier rotatably supporting the output unit (a shaft fixed to the carrier) via a bearing as claimed by claim 1, such that the overall embodiment claimed by claim 5 is not shown in the figures.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

In the last two lines of claim 1, it is not clear what is meant by a radial end of a planetary gear unit, since the planetary gear units are circular and so do not have radial ends.  For the purpose of this action “radially outer ends of the plurality of planetary gear units” is assumed to refer to the radial outer extent of the plurality of planetary gear units relative to the central axis.

In claim 9, line 7, “the housing” is indefinite because it lacks antecedent basis.  A housing was claimed in claim 2, but claim 9 is dependent on claim 1.

In claim 11, “the radially outer end of the bearing” is indefinite because a round bearing does not have a radial end.  For the purpose of this action, this is assumed to refer to the radially outer periphery of the bearing.


Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 8, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lutz et al., U. S. Patent 5,677,582.

	Lutz et al. shows a drive device in figure 1.
	A motor unit 1 includes a motor shaft 7 disposed along a central axis extending vertically (left-right as oriented in figure 1).
	A speed reduction mechanism 10 is connected to an upper portion of the motor shaft.
	The speed reduction mechanism 10 includes a sun gear unit 8, a plurality of planetary gear units 19 (col. 5, lines 6-7), a carrier 6, and an output unit 25.
	The sun gear unit 8 is disposed on a radially outer surface of the motor shaft 7.
	The plurality of planetary gear units 19 meshes with the sun gear unit 8 and is arranged in a circumferential direction.
	At least part of the carrier 6 surrounds radially outer sides of the plurality of planetary gear units 19.
	The output unit 25 is connected to the plurality of planetary gear units 19 through hollow wheel 9.
	The carrier 6 includes a first cylindrical portion that is disposed radially outward of and above (to the left of in figure 1) the sun gear unit 8, and extends in a direction of the central axis.
	The first cylindrical portion rotatably supports the output unit 25 via a bearing 21, and at least a part of the bearing 21 is disposed radially inward of radially outer ends of the plurality of planetary gear units 19.
(claim 1)

	The motor unit 1 includes a housing 3 surrounding a radially outer side of a part of the motor shaft 7.
	The carrier 6 is fixed to the housing 3.
(claim 2)

	The speed reduction mechanism 10 includes an internal gear part 9 in an annular shape that meshes with the plurality of planetary gear units 19 radially outward of the planetary gear units 19.
	The internal gear part 9 is fixed to the output unit 25.
(claim 4)

	An axial upper end (leftward) of the first cylindrical portion is disposed below an axial upper end of the bearing 21.  The upper portion of the figure shows the outer race of bearing 21 fastened to an axial end face of the carrier 6, and the lower portion shows the bearing outer race extending past the axial end face of the carrier 6.
(claim 8)

	The bearing 21 is supported by a radially inner surface of the first cylindrical portion.
(claim 14)

	
Claim(s) 1, 2, 4, 9-11, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okumura et al., U. S. Patent 10,167,929.

	Okumura et al. shows a drive device 100 in figure 1.
	A motor unit 8 includes a motor shaft 11 disposed along a central axis A extending vertically (oriented left-to-right in figure 1).
	A speed reduction mechanism 1 is connected to an upper portion of the motor shaft 11.
	The speed reduction mechanism 1 includes a sun gear unit 10, a plurality of planetary gear units 20, a carrier 42, and an output unit 50.
	The sun gear unit 10 is disposed on a radially outer surface of the motor shaft 11.
	The plurality of planetary gear units 20 meshes with the sun gear unit 10 and is arranged in a circumferential direction (fig. 2).
	At least part 421 of the carrier 42 surrounds radially outer sides of the plurality of planetary gear units 20.
	The output unit 50 is connected to the plurality of planetary gear units 20 through internal gear 51.
	The carrier 42 includes a first cylindrical portion 422 that is disposed radially outward of (to the left of in fig. 1) and above the sun gear unit 10, and extends in a direction of the central axis A.
	The first cylindrical portion 422 rotatably supports the output unit 50 via a bearing 62, and at least a part of the bearing 62 is disposed radially inward of radially outer ends of the plurality of planetary gear units 20.
(claim 1)

	The motor unit 8 includes a housing 40 surrounding a radially outer side of a part of the motor shaft 11.
	The carrier 42 is fixed to the housing 40 by bolts 43.
(claim 2)

	The speed reduction mechanism 1 includes an internal gear part 51 in an annular shape that meshes with the plurality of planetary gear units 20 radially outward of the planetary gear units (fig. 2).
	The internal gear part 51 is fixed to the output unit 50.
(claim 4)

	The carrier 42 includes the first cylindrical portion 422 and a second cylindrical portion 421 that is disposed radially outward of and below (to the right of) the first cylindrical portion 422, extends along the direction of the central axis A, and is fixed to the housing 40.
	A connecting portion, which extends radially between the first cylindrical portion 422 and the second cylindrical portion 421, connects the first cylindrical portion 422 and the second cylindrical portion 421.
	The bearing 62 is supported by a radially outer surface of the first cylindrical portion 422.
(claim 9)

	The connecting portion has an annular shape centered on the central axis A.
(claim 10)

	A radially outer surface of the second cylindrical portion 421 is disposed radially outward of a radially outer end of the bearing 62.
(claim 11)

	A moveable body comprises the drive device 100 according to claim 1.
	A power supply is connected to the drive device 100, understood from “the motor 8 is driven” in column 3, lines 6-7, and supplies electric power to the drive device 100 (“Apparatuses such as electric wheelchairs…” col. 1, line 20).
	A wheel 9 is fixed to the output unit 50.
(claim 15)

Allowable Subject Matter

Claims 3, 5-7, 12, and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U. S. Patent 5,382,854 (Kawamoto et al.) January 1995 - internal gear part fixed to the motor unit.  A wheel is fixed to the output unit.

FR 2722655 (Chovet) June 1996 - internal gear part fixed to motor unit, with a wheel fixed to the output unit.

U. S. Patent 6,398,685 (Wachauer et al.) June 2002 - the output unit includes an output shaft with an external gear part.  In the embodiment in which the carrier supports the output via a bearing, the sun gear is not disposed on the outer surface of the motor shaft.

CN 101247968 (Suzuki) August 2008 - the output unit includes an output shaft with an external gear part. fig 8

CN 102756641 (Shin) October 2012 - includes a ring gear fixed to the motor housing and an output ring gear which is supported on a first cylinder of the carrier via a bearing. The carrier does not include at least a part that surrounds radially outer sides of the planetary units, and the first cylinder is not radially outward of the sun gear. Discloses a battery.

Each of the following discloses a drive unit with a sun gear disposed on a motor shaft and a planetary gear carrier supporting an output unit:

FR 2264676 (Minier) October 1975
DE 39 24 817 (Gross et al.) January 1991
U. S. Patent 5,322,141 (Brunner et al.) June 1994  
U. S. Patent 5,472,059 (Schlosser et al.) December 1995

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERRY LYNN ESTREMSKY whose telephone number is (571)272-7090. The examiner can normally be reached M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





SLE
/SHERRY L ESTREMSKY/Primary Examiner, Art Unit 3659